Case 1:20-cr-00188-JSR Document 219 Filed 03/04/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA,
v. | . No, 20 Cr. 00188 (ISR)
HAMID AKHAVAN AND RUBEN WEIGAND,
Defendants, —
xX

JED 8. RAKOFF, United States District Judge:

WHEREAS, on March 2, 2021, the Court. held a telephonic conference in the above-
captioned matter, during which counsel for TD Bank, N.A., a third-party subpoenaed by
Defendant Hamid Akhavan to provide testimony, made an application for its witness to testify by
live two-way video from the District of New Jersey;

WHEREAS, the witness demonstrated good cause; and

WHEREAS, there was no opposition from any party to TD Bank’s request;

IT IS HEREBY ORDERED that the Court will permit the witness from TD Bank to
testify via live two-way video from the District of New Jersey, on the condition that the Court
will not take responsibility for setting up the technology, and it will be incumbent on TD Bank,
N.A. to ensure that the necessary atrangements are made.

SO ORDERED.

 

T/7TED S. RAKOFF, U.S.D.J.

Dated: New York, New York
March [{ , 2021

 
